         Case 2:20-cv-01039-MJH Document 11 Filed 10/08/20 Page 1 of 7




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

SAKERIA COFFEY,                              )
                                             )
       Plaintiff,                            )
                      v.                     )   Civil No. 20-1039
                                             )
ALORICA, INC.,                               )
                                             )
       Defendant.                            )

                                    OPINION and ORDER

       Plaintiff Sakeria Coffey commenced this action against Defendant Alorica, Inc. on

February 22, 2019, by filing a writ of summons in the Court of Common Pleas of Allegheny

County, Pennsylvania. ECF No. 1-3. On May 27, 2020, Ms. Coffey filed a Complaint in the

Court of Common Pleas asserting that Alorica unlawfully discriminated against her in violation

of Title VII of the Civil Rights Act (Count One); unlawfully discriminated against her in

violation of the Pennsylvania Human Relations Act (Count Two); and failed to pay her wages in

violation of the Pennsylvania Wage Payment and Collection Law (Count Three). ECF No.1-1.

Alorica was served with the Complaint on June 12, 2020, and it timely filed a Notice of Removal

with this Court on July 13, 2020. ECF No. 1. Presently before the Court is Alorica’s Motion to

Dismiss Count One of Plaintiff’s Complaint pursuant to Federal Rule of Civil Procedure 12(b)(6)

because it was not timely filed. ECF No. 6. For the reasons that follow, Alorica’s Motion to

Dismiss will be granted.

I.     RELEVANT BACKGROUND

       Sakeria Coffey, an African American woman, resides at 6703 Rowan Street, Pittsburgh,

Pennsylvania, 15206. Compl. ¶ 1, 6. She began working for Alorica in May 2016. Id. ¶ 7. She

was promoted to call center supervisor in August 2016. Id. ¶ 8. Ms. Coffey was terminated
          Case 2:20-cv-01039-MJH Document 11 Filed 10/08/20 Page 2 of 7




from her position on May 29, 2018. Id. ¶ 9. She alleges she was unlawfully terminated based on

her race. Id. ¶ 23. She timely filed a Complaint with the Equal Employment Opportunity

Commission (EEOC), alleging unlawful discrimination on the basis of race, which was cross-

filed with the Pennsylvania Human Relations Commission (PHRC). Id. ¶ 4. Ms. Coffey signed

her EEOC Charge of Discrimination on April 27, 2018, and it was marked as received by the

EEOC on May 2, 2018. ECF No. 7-1, at 2. In her Charge, she identified her address as 6703

Rowan Street, Pittsburgh, Pennsylvania, 15206. Id. She alleges in her Complaint that she

received a Dismissal and Notice of Rights letter (“Right to Sue letter”) from the EEOC but does

not identify the date she received the letter. Compl. ¶ 5. The Right to Sue letter is dated

September 19, 2018. ECF No. 7-2, at 2-3. The letter informs Ms. Coffey of her right to file a

lawsuit and that any such lawsuit must be filed within ninety days of the receipt of the Right to

Sue letter. Id. Ms. Coffey asserts that her February 22, 2019 Writ of Summons was timely filed

within the ninety-day deadline set forth in the Right to Sue letter. Compl. ¶ 5.

II.    STANDARD OF REVIEW

       When reviewing a motion to dismiss, pursuant to Federal Rule of Civil Procedure

12(b)(6), the court must “accept all factual allegations as true, construe the complaint in the light

most favorable to the plaintiff, and determine whether, under any reasonable reading of the

complaint, the plaintiff may be entitled to relief.” Eid v. Thompson, 740 F.3d 118, 122 (3d Cir.

2014) (quoting Phillips v. County of Allegheny, 515 F.3d 224, 233 (3d Cir.2008)). “To survive a

motion to dismiss a complaint must contain sufficient factual matter, accepted as true, to ‘state a

claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “Threadbare recitals of the


                                                  2
         Case 2:20-cv-01039-MJH Document 11 Filed 10/08/20 Page 3 of 7




elements of a cause of action, supported by mere conclusory statements, do not suffice.” Iqbal,

556 U.S. at 678. Plaintiff’s allegations must be accepted as true and construed in the light most

favorable to plaintiff when determining if the complaint should be dismissed. Trzaska v. L'Oreal

USA, Inc., 865 F.3d 155, 162 (3d Cir. 2017), as amended (Aug. 22, 2017). Nonetheless, a court

need not credit bald assertions, unwarranted inferences, or legal conclusions cast in the form of

factual averments. Morse v. Lower Merion School District, 132 F.3d 902, 906, n. 8 (3d

Cir.1997).

       “Courts ‘generally consider only the allegations contained in the complaint, exhibits

attached to the complaint[,] and matters of public record’ when evaluating whether dismissal

under Rule 12(b)(6) [is] proper.” Levins v. Healthcare Revenue Recovery Grp. LLC, 902 F.3d

274, 279 (3d Cir. 2018) (quoting Pension Benefit Guar. Corp. v. White Consol. Indus., Inc., 998

F.2d 1192, 1196 (3d Cir. 1993). A court, however, may consider “an undisputedly authentic

document that a defendant attaches as an exhibit to a motion to dismiss if the plaintiff’s claims

are based on the document.” Pension Benefit., 998 F.2d at 1196. “Otherwise, a plaintiff with a

legally deficient claim could survive a motion to dismiss simply by failing to attach a dispositive

document on which it relied.” Id. The United States Court of Appeals for the Third Circuit

explains that consideration of such documents are proper because “‘the primary problem raised

by looking to documents outside the complaint—lack of notice to the plaintiff—is dissipated

where the plaintiff has actual notice ... and has relied upon [those] documents in framing the

complaint.’” Levins, 902 F.3d at 279-80 (quoting Schmidt v. Skolas, 770 F.3d 241, 249 (3d Cir.

2014) (internal quotation marks, alteration, and citation omitted). Here, Alorica has attached Ms.

Coffey’s EEOC Charge of Discrimination and the September 18, 2018 Dismissal and Notice of


                                                 3
          Case 2:20-cv-01039-MJH Document 11 Filed 10/08/20 Page 4 of 7




Rights letter. ECF Nos. 7-1 & 7-2. Consideration of such documents is proper because Ms.

Coffey asserts the right to file a lawsuit, alleging a violation of Title VII, is based on the fact that

she filed a Charge with the EEOC and received a Right to Sue letter.

III.    DISCUSSION

        Alorica seeks dismissal of Count One because the Complaint was not timely filed within

the ninety-day time limit set forth by the EEOC’s right to sue letter. Under Title VII, a

complaint must be filed “within ninety days” of receipt of the EEOC’s Notice of Right to Sue.

42 U.S.C.A. § 2000e-5(f))1). The 90-day time limit is treated as a statute of limitations and is

“strictly enforced.” Burgh v. Borough Council of Borough of Montrose, 251 F.3d 465, 470 (3d

Cir. 2001) (citing Figueroa v. Buccaneer Hotel Inc., 188 F.3d 172, 176 (3d Cir. 1999)). “[I]n the

absence of some equitable basis for tolling, a civil suit filed even one day late is time-barred and

may be dismissed.” Burgh, 251 F.3d at 470 (citing Figueroa, 188 F.3d at 176).

        The EEOC Right to Sue letter was issued on September 19, 2018. The ninety–day period

for filing a lawsuit is calculated from “the date on which the complainant receives the right-to-

sue letter.” Burgh, 251 F.3d at 470 (3d Cir. 2001). Ms. Coffey does not plead a date on which

she received her right to sue letter; therefore, it is presumed that she received the letter three days

after it was mailed, or on September 22, 2018. Seitzinger v. Reading Hosp. & Med. Ctr., 165

F.3d 236, 239 (3d Cir. 1999). Therefore, a timely filed suit must have been commenced by

December 21, 2018. This action was not commenced until Ms. Coffey filed a writ of summons

on February 22, 2019. Accordingly, Ms. Coffey’s claim, asserted under Title VII, is untimely

because it was not commenced within the requisite time period.




                                                   4
           Case 2:20-cv-01039-MJH Document 11 Filed 10/08/20 Page 5 of 7




         Ms. Coffey acknowledges the applicable law, but requests equitable relief to permit her

to pursue her Title VII claim, nunc pro tunc, “as her counsel was not informed of the issuance of

the right to sue letter until February 19, 2019.” Pltf. Br. Opp. 3. Ms. Coffey does not dispute the

authenticity of the September 19, 2018 Right to Sue letter, nor does she dispute that the letter

contained her correct address. Ms. Coffey alleges in her Complaint that she received a Right to

Sue letter. Compl. ¶ 5. Because she does not dispute that she received the September 19, 2018

Right to Sue letter, the date on which her attorney was informed that the Right to Sue letter was

issued is irrelevant. Seitzinger, 165 F.3d 236, 239 n. 1 (“ninety-day period starts when either the

claimant or her attorney receives a right-to-sue letter, whichever is earlier”) (citing Irwin v.

Department of Veterans Affairs, 498 U.S. 89, 92–93 (1990)). Thus, there is no basis on which to

grant Ms. Coffey the specific equitable relief she requests. Ms. Coffey does not otherwise assert

a basis for equitable tolling of the ninety-day time limit; and therefore, the time limit is strictly

construed.1 Burgh, 251 F.3d at 470.

         Alternatively, Ms. Coffey requests the opportunity to submit evidence and testimony to

challenge the presumption that the September 19, 2018 Right to Sue was mailed and/or

delivered. Pltf. Br. Opp. 5-6. Ms. Coffey cites no legal basis to support her argument, and to

provide such an opportunity would be fruitless because what she asks to present is at odds with

her pleadings. Ms. Coffey does not explicitly contend, in either her opposition brief or in her

Complaint, that she did not receive the right to sue letter, or that she received the letter late and



1 “Generally, ‘equitable tolling may be appropriate: (1) where the defendant has actively misled the plaintiff
respecting the plaintiff’s cause of action; (2) where the plaintiff in some extraordinary way has been prevented from
asserting his or her rights; or (3) where the plaintiff has timely asserted his or her rights mistakenly in the wrong
forum.’” Weis-Buy Servs., Inc. v. Paglia, 411 F.3d 415, 424 (3d Cir. 2005) (quoting Oshiver v. Levin, Fishbein,
Sedran & Berman, 38 F.3d 1380, 1387 (3d Cir.1994)). None of the above circumstances apply; therefore, equitable
tolling is inapplicable in this case.
                                                          5
           Case 2:20-cv-01039-MJH Document 11 Filed 10/08/20 Page 6 of 7




within ninety days before her lawsuit was actually filed. The absence of such a significant

contention is a glaring omission.2 The request to submit evidence and testimony to challenge

when the right to sue letter was mailed and/or delivered is denied. Accordingly, Count One will

be dismissed as untimely.

         Finally, dismissal of Count One means that federal jurisdiction in this action no longer

exists. Pursuant to 28 U.S.C § 1367(c)(3), a district court “may decline to exercise supplemental

jurisdiction over a claim” if “the district court has dismissed all claims over which it has original

jurisdiction.” 28 U.S.C. 1367(c)(3). Alorica requests that this Court exercise its supplemental

jurisdiction over Ms. Coffey’s remaining state law claims. In support of this request Alorica

states that, if remanded, Alorica will again remove the case based on diversity jurisdiction. Def.

Br. 8-9. Alorica also states that this case would benefit from the Western District’s ADR

program. Id. 9. Ms. Coffey does not oppose the request. Pltf. Br. Opp. 5. Supplemental

jurisdiction is “a doctrine of discretion.” United Mine Workers of America v. Gibbs, 383 U.S.

715, 726 (1966). The justification for exercising supplemental jurisdiction “lies in

considerations of judicial economy, convenience and fairness to litigants; if these are not present

a federal court should hesitate to exercise jurisdiction over state claims.” Id. The Court finds

that, taking into account judicial economy and convenience to the parties, the Court will exercise

supplemental jurisdiction over the remaining state law.




2 The Court notes that such a contention would have lent more support for her primary request for nunc pro tunc
equitable relief based on when her attorney learned of the Right to Sue letter. In fact, such a contention would have
meant that she need not rely on when her attorney was informed of the letter. Instead, she may have argued that
equitable tolling should apply because she was prevented from timely asserting her rights in an extraordinary way:
either because she did not receive the letter, or it was received late. Weis-Buy, 411 F.3d at 424.
                                                          6
         Case 2:20-cv-01039-MJH Document 11 Filed 10/08/20 Page 7 of 7




IV.    CONCLUSION

       Based on the foregoing, Alorica’s Motion to Dismiss, ECF No. 6, is GRANTED as to

Count 1. Count 1 is dismissed with prejudice.

       IT IS FURTHER ORDERED that the Court exercises supplemental jurisdiction over

Count Two and Count Three. Alorica shall file an Answer to the remaining Counts of the

Complaint by October 22, 2020.



IT IS SO ORDERED.


Dated: October 8, 2020                              _____________________________
                                                    Marilyn J. Horan
                                                    United States District Court Judge




                                                7
